DETAILED ACTION
	Claims 1, 10, and 13 are amended. Claims 1-20 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein (U.S. Patent Application Publication No. 20090248019) in view of Harano (U.S. Patent No. 7001381) and in further view of Wham (U.S. Patent Application Publication No. 20090157071).
Regarding claim 1, Falkenstein teaches an electrosurgical system ([0156]; Fig. 1A, element 2), comprising: a generator ([0157]; Fig. 1A, element 12); a delivery device in electrical communication with the generator ([0157]; Fig. 1A, element 40), the delivery device having a delivery electrode configured to deliver electrosurgical energy from the generator to tissue ([0160], [0161]; Fig. 1A, element 52); a return device having a first jaw member and a second jaw member ([0331]; Fig 58A, elements 2301 and 2306), 
Falkenstein does not teach the return electrode monitor configured to determine a size of a return contact area of the first and second return electrodes with the tissue. 
Harano, in a similar field of endeavor, teaches the return electrode monitor configured to determine a size of a return contact area of the first and second return electrodes with the tissue (Col. 6, lines 50-54).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein with a return electrode monitor configured to determine a size of a return contact area of the first and second return electrodes with tissue as taught by Harano in order to relay information of the treated tissue size/area back to the user so that they would know the appropriate power output to use based on the received information.
Harano further teaches determining the size of the tissue area based off impedance measurements (Col. 6, lines 50-54; Col. 10, lines 44-50; it is stated that impedance may be used in place of electric current). In addition, Harano also discloses that the impedance measurements for smaller tissue contact areas are larger than those for normal sized tissue contact areas at the same treatment time points (Fig. 18), thus relating a tissue contact area threshold to an impedance threshold (i.e. going 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein to where the size of the tissue contact area and the measured impedance have an established relationship as taught by Harano in order to link impedance measurements to contact area measurements thus allowing the user another variable to use to gauge tissue contact area.
Falkenstein and Harano do not teach preventing delivery of the electrosurgical energy from the generator to the tissue by deactivating the generator when the size of the return contact area is below a threshold size.
Wham, in a similar field of endeavor, teaches shutting off the RF power when the measured impedance is greater than the impedance threshold ([0057]; when combined with the teaching of Harano relating impedance measurements to contact area measurements, going above an impedance threshold would also translate to going below a contact area threshold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein and Harano to prevent delivery of the electrosurgical energy from the generator to the tissue by deactivating the generator when the size of the return contact area is below a threshold size as taught by Wham in order to ensure that unwanted treatment would not occur on smaller sizes of tissue.
Regarding claim 2, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above. 
Falkenstein further teaches wherein the return electrode monitor is configured to monitor an impedance between portions of the return device ([0224], “The tool in one embodiment checks the resistance between the two electrodes and if the phase shift is within an acceptable range.”), the return 
Falkenstein and Wham do not teach determining the size of the return contact area.
Harano teaches determining the size of the return contact area (Col 6, lines 50-54).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein and Wham to determine the size of the return contact area as taught by Harano in order to have an accurate measurement of the tissue area so that the proper amount of energy could be applied to the tissue and mitigate any adverse effects.
Regarding claim 3, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein and Wham do not teach wherein the return electrode monitor has a first return post and a second return post, the impedance being determined by a circuit extending from the first return post, extending to the return device, through tissue, and back to the second return post.
Harano teaches wherein the return electrode monitor has a first return post and a second return post (Fig.1, elements 3 and 5), the impedance being determined by a circuit extending from the first return post, extending to the return device, through the tissue, and back to the second return post (Col 11, lines 15-24; Fig. 7, element 17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein and Wham with a return electrode monitor that has a first return post and a second return post, the impedance being determined by a circuit extending from the first return post, extending to the return device, through tissue, and back to the second return post as taught by Harano in order to provide posts to connect multiple return electrodes and in order to relay 
Regarding claim 4, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein and Wham do not teach wherein the first return electrode is connected to the first return post via a first return path and the second return electrode is connected to the second return post via a second return path.
Harano teaches wherein the first return electrode is connected to the first return post via a first return path and the second return electrode is connected to the second return post via a second return path (Fig. 1, element 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein and Wham where the first return electrode is connected to the first return post via a first return path and the second return electrode is connected to the second return post via a second return path as taught by Harano in order to have the appropriate posts to allow for current to return after traveling through the active electrode and through the tissue.
Regarding claim 5, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein further teaches wherein the first and second return electrodes are both connected to the first return post via a first return path (Fig. 2C, element 330; Fig. 3, element 412).
Regarding claim 6, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein further teaches wherein the return device includes an activation electrode positioned on the second jaw member proximal of the second return electrode (Fig. 58D, element 2304 or 2308).
Regarding claim 13, the method is inherent from use of the combined Falkenstein/Harano/Wham device.  Falkenstein teaches capturing a purchase of tissue between first and second jaw members of a return device ([0336]), the first jaw member having a first return electrode ([0331-0336]; Fig 58A, elements 2302, 2303), and the second jaw member having a second return electrode ([0336-0337]; Fig. 58B, element 2307). 
Falkenstein does not teach determining a size of a return contact area of the purchase of the tissue with a return electrode monitor of a generator; preventing delivery of electrosurgical energy from the generator, with the return electrode monitor, when the size of the return contact area is below a threshold size; and delivering electrosurgical energy from the generator to tissue with an active electrode of a delivery device when the size of the return contact area is greater than the threshold size.
Harano teaches determining a size of a return contact area of the purchase of the tissue with a return electrode monitor of a generator (Col 6, lines 50-54, “Once the electric current data fall below the standard value, the control circuit 17 determines the condition of the therapeutic treatment on the basis of the maximum value of electric current, that is, determines the magnitude of the contact area between the electrodes 3 and the biological tissue 18 and the progress of tissue degeneration.”); and delivering electrosurgical energy from the generator to tissue with an active electrode of a delivery device when the size of the return contact area is greater than the threshold size (Col 7, lines 38-42, “If the contact area is wide or large, the treatment is performed at a preset power value obtained by increasing the electric power above the level adopted for a small contact area, making it possible to save time and to accelerate the coagulation treatment.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein to determine a size of a return contact area of the purchase of tissue with a return electrode monitor of a generator; and deliver electrosurgical energy from the generator to tissue with an active electrode of a delivery device when the size of the return contact area 
Harano further teaches determining the size of the tissue area based off impedance measurements (Col. 6, lines 50-54; Col. 10, lines 44-50; it is stated that impedance may be used in place of electric current). In addition, Harano also discloses that the impedance measurements for smaller tissue contact areas are larger than those for normal sized tissue contact areas at the same treatment time points (Fig. 18), thus relating a tissue contact area threshold to an impedance threshold (i.e. going below a predetermined contact area threshold would translate to going above a predetermined impedance threshold as there must be an impedance value associated with a contact area value).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein to where the size of the tissue contact area and the measured impedance have an established relationship as taught by Harano in order to link impedance measurements to contact area measurements thus allowing the user another variable to use to gauge tissue contact area.
Falkenstein and Harano do not teach preventing delivery of the electrosurgical energy from the generator to the tissue by deactivating the generator when the size of the return contact area is below a threshold size.
Wham, in a similar field of endeavor, teaches shutting off the RF power when the measured impedance is greater than the impedance threshold ([0057]; when combined with the teaching of Harano relating impedance measurements to contact area measurements, going above an impedance threshold would also translate to going below a contact area threshold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein and Harano to prevent delivery of the electrosurgical energy from the generator to the tissue by deactivating the generator when the size of the return 
Regarding claim 14, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein further teaches wherein determining the size of the return contact area includes measuring an impedance between the first and second return electrodes ([0224], “The tool in one embodiment checks the resistance between the two electrodes and if the phase shift is within an acceptable range.”).
Regarding claim 15, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein further teaches wherein preventing delivery of electrosurgical energy from the generator occurs when the impedance between the first and second return electrodes is greater than an impedance threshold ([0224], “Verifying the phase shift prevents an attempt to re-fuse already fused tissue.”).
Regarding claim 17, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein further teaches wherein determining the size of the return contact area includes measuring an impedance between the first and second return electrodes ([0224]) and an activation electrode disposed on the second jaw member proximal of the second return electrode ([0374]; Fig. 71, element 3320).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Harano, in view of Wham, and in further view of Van Wyk (U.S. Patent Application Publication No. 20140364884).
Regarding claim 7, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein further teaches wherein the return electrode monitor is configured to prevent delivery of the electrosurgical energy from the generator to the tissue ([0224].
Falkenstein, Harano, and Wham do not teach unless the tissue is in contact with the activation electrode and at least one of the first return electrode or the second return electrode.
Van Wyk teaches unless the tissue is in contact with the activation electrode and at least one of the first return electrode or the second return electrode ([0088], “In this first electrosurgical mode in which the device has a return electrode in close proximity to the active electrode (a bipolar configuration), current flows from the active electrode through tissue and conductive fluid with which it is in contact to portions of the return electrode which are also in contact with the tissue and/or conductive fluids.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein, Harano, and Wham to deliver electrosurgical energy when the tissue is in contact with the activation electrode and at least one of the first return electrode or the second return electrode as taught by Van Wyk in order to allow for a proper configuration of the device (i.e. supplying energy, current, and voltage from the active electrode, through the tissue, and then exiting through the return electrode), which would allow for increased safety as the device was being used.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Harano, in view of Wham, and in further view of Batchelor (U.S. Patent Application Publication No. 20150126998).
Regarding claim 8, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.

Falkenstein, Harano, and Wham do not teach the activation electrode is connected to a second return post of the return electrode monitor via a second return path.
Batchelor teaches the activation electrode is connected to a second return post of the return electrode monitor via a second return path (Fig. 6, elements 120, 122, 164).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein, Harano, and Wham with an activation electrode connected to a second return post of the return electrode monitor via a second return path as taught by Batchelor in order to provide a post to allow current to flow through to reach the active electrode thus provide energy to the contacted tissue.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Harano, in view of Wham, in view of Batchelor, and in further view of Mathur (U.S. Patent Application Publication No. 20130165923).
Regarding claim 9, the combination of Falkenstein, Harano, Wham, and Batchelor teaches all the elements of the claimed invention as stated above.
Falkenstein further teaches wherein the return electrode monitor is configured to measure an impedance between the first and second return electrodes ([0224], “The tool in one embodiment checks the resistance between the two electrodes and if the phase shift is within an acceptable range.”).
Falkenstein, Harano, Wham, and Batchelor do not teach the activation electrode to determine when the tissue is in contact with the activation electrode.
Mathur teaches the activation electrode to determine when the tissue is in contact with the activation electrode ([0369], “During activation of the electrodes, the control unit uses heat sensing 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein, Harano, and Batchelor with an activation electrode to determine when tissue is in contact with the activation electrode as taught by Mathur in order to allow the user to ensure that they are in fact treating tissue and not another foreign embodiment or nothing at all.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Harano.
Regarding claim 10, Falkenstein teaches an electrosurgical system ([0156]; Fig. 1A, element 2), comprising: a generator ([0157]; Fig. 1A, element 12); a delivery device in electrical communication with the generator ([0157]; Fig. 1A, element 40), the delivery device having a delivery electrode configured to deliver electrosurgical energy from the generator to tissue ([0160], [0161]; Fig. 1A, element 52); a return device having a first jaw member and a second jaw member ([0331]; Fig 58A, elements 2301 and 2306), the first jaw member including a first return electrode ([0331]; Fig 58A, elements 2301, 2302, 2303, and 2304; any of these electrodes could be used as a first return electrode) and the second jaw member including a second return electrode ([0336]; Fig. 58B, elements 2306' and 2307; any of these electrodes could be used as a second return electrode), the first and second jaw members configured to capture tissue between the first and second return electrodes ([0336]); and a return electrode monitor in electrical communication with each of the first and second return electrodes ([0224]), the return electrode monitor disposed within the generator and in electrical communication with the first and second return electrodes to return electrosurgical energy delivered to tissue to the generator ([0179], [0224]) and to prevent delivery of the electrosurgical energy from the generator to the tissue by 
Falkenstein does not teach the return electrode monitor configured to monitor a size of a return contact area of the first and second return electrodes with the tissue based on an impedance between portions of the return device and to prevent delivery of the electrosurgical energy from the generator to the tissue when the monitored impedance is greater than a predetermined threshold impedance.
Harano teaches monitoring a size of a return contact area of the first and second return electrodes with the tissue (Col. 6, lines 50-54) based on an impedance between portions of the return device (Col. 10, lines 44-50; it is stated that impedance may be used in place of electric current).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein to monitor a size of a return contact area of the first and second return electrodes with the tissue based on an impedance between portions of the return device as taught by Harano in order to make procedures performed with the device safer and not allow for any problems to arise from transmitting energy to small areas of tissue. In addition, one of ordinary skill in the art would be able to reduce the power and discern what power level was appropriate given the conditions of the procedure, which would result in a reduction of power or energy output ranging from 
Regarding claim 12, Falkenstein teaches all the elements of the claimed invention as stated above.
Falkenstein further teaches wherein the return electrode monitor is configured to measure an impedance between the first and second return electrodes ([0224]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Harano and in further view of Mathur (U.S. Patent Application Publication No. 20130165923).
Regarding claim 11, the combination of Falkenstein and Harano teaches all the elements of the claimed invention as stated above.
Falkenstein further teaches wherein the return electrode monitor is configured to measure an impedance between the first and second return electrodes ([0224]) and the activation electrode positioned on the second jaw member proximal of the second return electrode ([0374]; Fig. 71, element 3320).
Falkenstein does not teach an activation electrode to determine when the tissue is in contact with the activation electrode.
Mathur teaches an activation electrode to determine when the tissue is in contact with the activation electrode ([0369], “During activation of the electrodes, the control unit uses heat sensing devices of the electrode pads to monitor both heat of the electrode and the tissue due to the unique arrangement of the heat sensing devices, which do not contact either tissue or electrodes. In this manner, more or less power can be supplied to each electrode pad as needed during treatment.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein with an activation electrode to determine when tissue is in .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Harano, in view of Wham, and in further view of Shelton (U.S. Patent Application Publication No. 20190059991).
Regarding claim 16, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein, Harano, and Wham do not teach determining the impedance threshold from at least one of the delivery device, the active electrode of the delivery device, or a type of the tissue.
Shelton teaches determining the impedance threshold from at least one of the delivery device, the active electrode of the delivery device, or a type of the tissue ([0097], “The stored data within the computer system can include predetermined thresholds for specific tissue types, such as predetermined force and impedance thresholds.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein, Harano, and Wham to determine the impedance threshold from at least one of the delivery device, the active electrode of the delivery device, or a type of tissue as taught by Shelton in order to let the user know the allowable energy levels that can be applied during surgery, thus increasing the overall safety of the instrument.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Harano, in view of Wham, and in further view of Werneth (U.S. Patent Application Publication No. 20070083195).
Regarding claim 18, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.

Werneth teaches where preventing delivery of the electrosurgical energy from the generator includes providing visual indicia on the delivery device ([100], “In addition, the handle may include other functional components including but not limited to: transducers such as a sound transducer which is activated to alert an operator of a change is status; a visual alert component such as an LED, a power supply such as a battery; a lock which prevents inadvertent activation of an event such as energy delivery; input and output devices that send and receive signals from the interface unit of the present invention; and combinations thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein, Harano, and Wham with providing a visual indicia on the delivery device as taught by Werneth in order to give an obvious signal to the user of the instrument that no energy is being supplied, which would allow the user to be more aware during use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Harano, in view of Wham, and in further view of Young (U.S. Patent No. 8221412).
Regarding claim 19, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein, Harano, and Wham do not teach selecting a monopolar mode of the delivery device.
Young teaches selecting a monopolar mode of the delivery device (Col. 7, lines 7-10, “Next, the RF generator 6 is then connected to the probe assembly 4 via the electrical connector 38, and the RF generator 6 is operated to deliver ablation energy to the needle electrodes 26 either in a monopolar mode or a bipolar mode.”)
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Harano, in view of Wham, and in further view of Isaacson (U.S. Patent Application Publication No. 20070049916).
Regarding claim 20, the combination of Falkenstein, Harano, and Wham teaches all the elements of the claimed invention as stated above.
Falkenstein, Harano, and Wham do not teach releasing the purchase of tissue when the return contact area is below the threshold size; and capturing another purchase of tissue between the first and second jaw members.
Isaacson teaches releasing the purchase of tissue when the return contact area is below the threshold size; and capturing another purchase of tissue between the first and second jaw members ([0085]; Isaacson teaches notifying a physician or user that the contact area is insufficient to conduct effective surgery. One of ordinary skill in the art would recognize that receiving this notification would require them to pause during the procedure and release the instrument from the contacted tissue in order to continue on with the procedure. Continuing on with the procedure would obviously mean that another purchase of tissue would be grasped.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Falkenstein, Harano, and Wham to release the purchase of tissue when the return contact area is below the threshold size; and capture another purchase of tissue between the first and second jaw members as taught by Isaacson in order to allow for a safer procedure.

Response to Arguments

Applicant's arguments filed 02/02/2021 regarding claim 10 have been fully considered but they are not persuasive. Falkenstein mentions deactivating the generator if the phase shift is not within the acceptable range. To reiterate, it is mentioned that the phase shift of the resistance is checked and if not in an acceptable range, the energy from the generator is terminated ([0224]). A phase shift regarding resistance is well known in the art to be a property of measured impedance, which relates the ohmic resistance to the capacitive resistance (see [0242] and [0243]). If Ohm’s law is abided by (i.e. the ohmic resistance remains constant), then the only possible outcome is that capacitive resistance increases or decreases as a result of capacitance ([0255]). In addition, if capacitive resistance increases, the phase shift will also increase, thus leading to an increase in impedance magnitude. Through this chain of events, the phase shift would act as an impedance threshold variable when if crossed, could lead to crossing the burst pressure threshold value for tissue (see Fig. 29 and Fig. 31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794